Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to read as. follows: Order affirmed, with costs, tlpon this appeal there.' was presented and necessarily passed upon a question under a. Federal statute, namely, whether the judgment secured by the; plaintiff was dischargeable in bankruptcy under the Bankruptcy Act (§ 57, subd. [j]; U. S. Code, tit. 11, § 93, subd. [j]). This; court held that the judgment of the plaintiff was dischargedl in bankruptcy. [See 301 N. Y. 715.]